Name: Commission Regulation (EC) NoÃ 697/2007 of 20 June 2007 determining the extent to which import licence applications lodged in June 2007 for certain poultrymeat sector products pursuant to Regulation (EC) NoÃ 1431/94 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  trade;  animal product
 Date Published: nan

 21.6.2007 EN Official Journal of the European Union L 160/20 COMMISSION REGULATION (EC) No 697/2007 of 20 June 2007 determining the extent to which import licence applications lodged in June 2007 for certain poultrymeat sector products pursuant to Regulation (EC) No 1431/94 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (1), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 1431/94 (2) lays down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 (3) opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products. (2) The applications for import licences lodged in the first seven days of June 2007 for the subperiod from 1 July to 30 September 2007 relate to quantities in excess of those available. The extent to which licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for should be laid down, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged for the subperiod from 1 July to 30 September 2007 pursuant to Regulation (EC) No 1431/94 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. Applications for import licences for the period 1 October to 31 December 2007 may be lodged pursuant to Regulation (EC) No 1431/94 for the total quantity as referred to in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 21 June 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 238, 1.9.2006, p. 13. (2) OJ L 156, 23.6.1994, p. 9. Regulation as last amended by Regulation (EC) No 1938/2006 (OJ L 407, 30.12.2006, p. 150). (3) OJ L 91, 8.4.1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 2198/95 (OJ L 221, 19.9.1995, p. 3). ANNEX Serial No Allocation coefficient for import licence applications submitted for the subperiod from 1.7.2007-30.9.2007 (%) Total quantity available for the subperiod from 1.10.2007-31.12.2007 (t) 09.4410 1,002908 2 358,010 09.4411  5 100,000 09.4412 1,043681 825,006 09.4420 1,452472 450,008 09.4421 2,652550 175,003 09.4422 1,595656 621,255  : No licence application has been sent to the Commission.